Citation Nr: 1605733	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sinus condition, to include allergic rhinitis and sinusitis.  

2.  Entitlement to an initial compensable rating prior to December 21, 2009, and in excess of 30 percent thereafter for seborrheic dermatitis.  

3.  Entitlement to an initial compensable rating prior to March 4, 2015, and in excess of 20 percent thereafter for corns on the toes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1986 to October 1995 and December 2005 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claims file was eventually transferred to the RO in Roanoke, Virginia.  

In a January 2010 rating decision, the RO granted a 30 percent rating for seborrheic dermatitis, effective December 21, 2009.  

In an April 2015 rating decision, the RO granted a 20 percent rating for corns on the toes, effective March 4, 2015.  

The Board notes that the RO originally denied service connection for sinusitis (claimed as sinus).  However, based on the diagnoses of record and the Veteran's contentions, the issue has been recharacterized as seen on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to an initial compensable rating for seborrheic dermatitis and service connection for a sinus condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

For the entire appeal period, the Veteran's corns on the toes have been manifest by four painful scars


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 10 percent prior to October 23, 2008 for corns on the toes have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7804 (2015).

2. The criteria for an initial rating of  20 percent on and after October 23, 2008 for corns on the toes have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The Veteran's claim for a higher rating for corns on the toes arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in July 2007 and March 2015 for her service-connected corns on the toes.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's corns on the toes in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that her service-connected corns on the toes are more severe than reflected in her current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.   Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's corns on toes is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  

The Board notes that effective October 23, 2008, VA revised the criteria for the evaluation of scars.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  In this case, the Veteran filed her claim for service connection in May 2007.  

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, in this case, prior to October 23, 2008, the Board may apply only the previous version of the rating criteria.  As of October 23, 2008, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  

The Board also notes, as mentioned above, that in an April 2015 rating decision, the RO changed the Veteran's diagnostic code from 7802 to diagnostic code 7804.  

Prior to October 23, 2008, under diagnostic code 7802, a 10 percent rating, the maximum rating allowed, was warranted for scars, other than the head, face, or neck that are superficial and nonlinear covering an area or areas of 144 square inches (929 square cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  

Since October 23, 2008, under diagnostic code 7802, a 10 percent rating, the maximum rating allowed, is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 square cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).

Prior to October 23, 2008, under diagnostic code 7804, a 10 percent rating, the maximum allowed rating, was warranted for scars, superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Note 1 to diagnostic code 7804 stated that a superficial scar is one not associated with underlying soft tissue.  

Since October 12, 2008, under diagnostic code 7804, a 10 percent rating is warranted for one or to scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  A 20 percent rating is assigned for three or four scars that are unstable or painful.  Id.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note 1 to diagnostic code 7804 notes states that an unstable scar is one where, for any reasons, there is frequent loss of covering of skin over the scar.  Note 2 states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

The Board has considered the implications of the change in diagnostic code and recognizes that any change in a diagnostic code by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, the March 2015 VA examination found painful corns on the Veteran's bilateral first toes and bilateral fifth toe.  

The Board must now determine whether the modification of the diagnostic code may be considered a severance.  First, the Board notes that service connection for the Veteran's disability has been in effect since 2007, and, thus, is not protected under 38 U.S.C.A. § 1159; 38 C.F.R. § 3.951.  

Nonetheless, it has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, non-substantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").  

In Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), the Federal Circuit noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the diagnostic code associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute."  The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the Court in Gifford v. Brown, 6 Vet. App. 269 (1994).  See Read, supra.

As such, the Board finds that the change in diagnostic codes from DC 7802 to DC 7804 does not constitute a severance.  Instead the diagnostic code assigned in the April 2015 rating decision is a more accurate descriptor of the Veteran's service-connected disability and symptoms.  Additionally, the change has not resulted in any reduced benefit to the Veteran.  Therefore, the assignment of a different diagnostic code does not result in an improper severance of service connection for any manifestation of the Veteran's disability.

Turning to the evidence of record, a November 1986 service treatment record shows that the Veteran was treated for corns on the fifth toes.  Another November 1986 service treatment record shows that the Veteran was treated for bilateral fifth digit corns.  

The Veteran was afforded a general VA examination in July 2007.  The Veteran reported that she has had corns on her fifth toe of each foot since boot camp.  She reported that since then she has been wearing tennis shoes.  She reported that she shaves the corns off and goes for a regular pedicure.  The Veteran reported that the corns have remained constant since 1986.  The Veteran reported that she has not used Scholl's solution.  The Veteran reported that these have not caused a significant loss of function as she wears tennis shoes and she is able to go to work and continue with her regular activities.  On physical examination the examiner noted that there were two thickened areas which the Veteran noted as corns.  The examiner noted that one was on the lateral aspect of the fifth toe on the right foot.  The examiner noted that it was oval in shape and measured 0.5 centimeters.  It was non-tender and without any signs of infection or inflammation.  The examiner noted that on the lateral aspect of the fifth toe again a hardened area, which was circular at 0.5 centimeters in diameter.  Again it was without infection of inflammation.  

On her November 2008 notice of disagreement, the Veteran reported that she has corns on the first and fifth toes of both feet.  The Veteran also reported that she has corns on the bottom of both feet.  The Veteran reported that the cost to get professional pedicures, buy shoe inserts and pads, and purchase razors is costly.  The Veteran also reported that she works in a professional environment and wearing tennis shoes is not an option with pant suits, slacks, or dresses.

In a January 2010 statement, the Veteran reported that the 2007 VA examination did not report two areas on the first toe of the right foot, first toe of the left foot and two areas on the bottom of both feet.  The Veteran reported that the tenderest areas are and continue to be under the feet and on the fifth toes.  The Veteran reported that these areas require weekly shaving and regular pedicures to file the areas smooth.  The Veteran reported that at the time of the examination she reported wearing tennis shoes for comfort as she was unemployed at the time.  The Veteran reported that, as a professional, tennis shoes and flats would not be appropriate or expected in a work environment.  

In March 2015 the Veteran submitted an internet article entitled "What are Corns and Calluses?" 

The Veteran was afforded another VA examination in March 2015.  The Veteran reported that she had five or more of the scars that were painful.  The Veteran reported that she must get regular pedicures to keep the painful corns from hurting and that she follows instructions to keep her feet clean, with Vaseline and socks and low comfortable shoes.  The examiner noted that none of the scars were unstable with frequent loss of covering of skin over the scar or both painful and unstable.   On physical examination the scars on the right foot were superficial non-linear and measured 1x1 centimeter and 0.8 x0.8 centimeters.  On the left foot the scars were 1x1 centimeter and 1x1 centimeter.  The examiner noted that none of the scares resulted in limitation of function or impacted the Veteran's ability to work.  

Based on the above, the Board finds that for the entire appeal period, the Veteran's corn on the toes have been manifest by four painful scars.  

The Board notes that the July 2007 VA examination only noted two scars that were nontender.  However, the Veteran has consistently reported that she had corns on her fifth and first toes bilaterally and that these were missed by the July 2007 VA examiner.  The Board thus finds that, when resolving all reasonable doubt in the Veteran's favor, that the Veteran's disability has been manifested as such throughout the entire appeal period.  

Based on the Veteran's symptoms, the Board finds that the post October 23, 2008, regulations are most favorable to the Veteran.  However, as discussed above, the Board must take into consideration the stated effective date of the regulation change.  That is, prior to October 23, 2008, diagnostic code 7804 only allowed a maximum rating of 10 percent for painful scars.  Therefore, the Board finds that prior to October 23, 2008; the Veteran should be assigned the maximum 10 percent rating allowed.  The Board also finds that after October 23, 2008, the Veteran should be assigned a 20 percent rating, but no higher.

The Board has considered whether the Veteran would be entitled to a higher rating under a different diagnostic code prior to October 23, 2008.  However, based on the size of the Veteran's scars and the diagnoses of record, a higher rating is not warranted under any other diagnostic code during this time.  

In regards to whether the Veteran meets the criteria for the next highest rating since October 23, 2008, the Board acknowledges that the Veteran has reported that she has corns on the bottom of her feet.  The Board also notes that at the March 2015 VA examination the Veteran reported that she had five or more painful scars, the requirement for the 30 percent rating.  However, the Veteran is currently only service-connected for corns on her feet and no other skin disability of the feet.  Furthermore, on physical examination, the examiner only noted four scars affecting the Veteran's lower extremities.  

The Board also acknowledges the internet article submitted by the Veteran regarding corns and callouses.  However, the article does not speak to the severity of this particular Veteran's service-connected disability and therefore the Board assigns no probative value to the article in regards to assigning a disability rating for the Veteran's service-connected corns on the toes.  As such, the Board finds that the Veteran's symptoms do not more closely approximate the criteria for the 30 percent rating.  

The Board has considered whether the Veteran meets the criteria for an additional 10 percent rating under Note 2 of diagnostic code 7804.  However, the Board notes that the Veteran's corns were not found to be unstable at any time during the appeal period.  As such, Note 1 is not applicable in this Veteran's case.  

The Board has also considered whether a higher rating could be assigned under another diagnostic code for skin disabilities after October 23, 2008.  However, again, based on the size of the Veteran's scars and the diagnoses of record, a higher rating is not warranted under any other diagnostic code.  
The Board has considered whether an additional staged rating under Fenderson, supra, is appropriate for the Veteran's service-connected corns on the toes; however, as noted above, the Board finds that the Veteran's symptomatology has been stable throughout the appeal.  Therefore, assigning additional staged ratings is not warranted.

For all the foregoing reasons, the Board finds that a 10 percent rating prior to October 23, 2008, and a 20 percent rating thereafter, for corns on the toes, is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the ratings, but finds that the preponderance of the evidence is against the assignment of higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).

Other Considerations

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected corns on the toes with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated and that there are no additional symptoms of her disability that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of her service-connected corns on the toes, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds the Veteran does not allege, nor does the evidence suggest, that she is unemployable due solely to her service-connected corns on the toes.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

An initial rating of 10 percent prior to October 23, 2008, and in excess of 20 percent thereafter, for corns on the toes, is granted, subject to the laws and regulations governing monetary awards.


REMAND

Seborrheic Dermatitis 

The Veteran contends that her seborrheic dermatitis is more severe than reflected in her current disability rating.  Specifically, the Veteran has asserted that her hair loss is due to scarring from mistreatment of her seborrheic dermatitis.  

The Veteran was afforded a general VA examination in July 2007.  The examiner diagnosed seborrheic dermatitis.  On physical examination, the examiner noted that the Veteran did not have a rash or seborrheic dermatitis on the forehead.  The examiner noted that the Veteran was wearing a wig which was sewed in with her hair so the examiner was unable to examine the complete scalp.  The examiner noted that the periphery of the scalp showed a few flakes, whitish in color.  No redness or erythema was noted on the visually available area of the scalp.  The examiner noted that this occupied less than one percent of the total body surface.  

An October 2009 VA treatment record shows that a physician diagnosed alopecia and stated that it was likely a component of traction as well as possible central centrifugal cicatricial alopecia (CCCA).  The physician also noted that it may also have a component of alopecia due to heat styling.  

A November 2009 VA treatment record shows that a biopsy was consistent with "alopecia, favor scarring and most characteristic for combination of CCCA (free hair shaft) and androgenetic (miniaturization) inflammation present some scarring, with preservation of sebaceous lobules deep in dermis".  

The Veteran was afforded another VA examination in December 2009.  On physical examination seborrheic dermatitis was located on the Veteran's head particularly the top of her head.  The examiner noted that the skin lesions cover 30 percent of the exposed area and 3 percent of the entire body.  The examiner noted that the subjective factors were that the Veteran reported her hair was thinning and she is losing hair.  The objective factors were hair loss and thinning of her hair.  
A June 2014 private skin, scalp, punch biopsy was consistent with frontal fibrosing alopecia.  

The Veteran was afforded another VA examination in March 2015.  The examiner did not indicate the approximate total body area and approximate total exposed body area (face, neck and hands) affected.  In a March 2015 addendum opinion the examiner noted that the approximate total body area affected by the Veteran's seborrheic dermatitis was less than five percent.  The examiner also noted that the approximate total exposed body area affected was less than five percent.  

Based on the above, the Board finds that it is unclear whether the Veteran's alopecia is a manifestation of her service-connected seborrheic dermatitis or a separate condition.  The Board also finds it is unclear what percentage of the Veteran's total body and exposed area are affected solely by her service-connected seborrheic dermatitis.  As such, the Board finds that a remand is necessary to obtain an addendum opinion.  

Sinus Condition

The Veteran contends that she has a sinus condition that is related to her military service.  

An August 1987 service treatment record shows that the Veteran was treated for a viral syndrome.  A November 1988 service dental health questionnaire shows that the Veteran reported sinus problems.  A June 1992 treatment record shows that the Veteran was diagnosed with an upper respiratory infection.  A December 2004 service treatment record shows that the Veteran was diagnosed with sinusitis and an upper respiratory infection.  A February 2005 service treatment record shows that the Veteran was diagnosed with rhinitis and an upper respiratory infection.  An April 2007 report of medical assessment shows that the Veteran was noted as having been treated for sinuses.  On the Veteran's April 2007 separation report of medical history the Veteran reported sinusitis.  The examiner noted sinus problems. 

The Veteran was afforded a VA examination in July 2007.  On physical examination the examiner noted that both nostrils had hypertrophic turbinated causing 80 percent blockage of the nostril on the left and 70 to 80 percent on the "left".  There was no bleeding crusting or discharge noted in the nostrils.  The oropharynx was clear, the mucous membranes were moist, there was no tonsillar enlargement, and no pharyngeal erythema.  An x-ray showed no findings to suggest sinusitis.  

An August 2007 VA treatment record shows that the Veteran was diagnosed with allergic rhinitis.  A December 2007 VA treatment record noted that the Veteran had allergic rhinitis.  A November 2008 CT scan of the sinus showed a normal nasal cavity.  A January 2009 VA treatment record shows that the Veteran was prescribed a continuous positive airway pressure "CPAP" machine for sleep apnea.  VA treatment records dated August 2013 to June 2015 show that the Veteran's active problems include chronic sinusitis and allergic rhinitis.  

The Board notes that the July 2007 VA examination did not diagnose a sinus condition.  However, subsequent medical records show that the Veteran has been diagnosed with allergic rhinitis and chronic sinusitis.  As the Veteran's service treatment records show treatment for sinus problems, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of the her complaints.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for her claimed disabilities.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain outstanding VA treatment records dated June 2015 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Return the Veteran's claims file and a copy of this remand to the examiner that performed the March 2015 VA skin examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's alopecia is part and parcel of the Veteran's service-connected seborrheic dermatitis.  

If not part and parcel of her service-connected seborrheic dermatitis, the examiner should offer an opinion as to whether the Veteran's alopecia is at least as likely as not 1) caused by the Veteran's service-connected seborrheic dermatitis, 2) aggravated beyond its natural progression by the Veteran's service-connected seborrheic dermatitis, or 3) incurred during her military service.

The examiner should then indicate the percentage of the entire body and of the exposed area affected by the Veteran's seborrheic dermatitis, independent of her alopecia.  

In so opining, the examiner should consider the lay and medical evidence of record.  

The examiner is requested to provide a thorough rationale for any opinion provided.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of her sinus complaints.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's allergic rhinitis and/or chronic sinusitis (see VA Active Problems List) is related to her military service, to include in service complaints.  

In so opining, the examiner should consider the lay and medical evidence of record.  

The examiner is requested to provide a thorough rationale for any opinion provided.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


